Case 1:21-cv-22492-KMW Document 45 Entered on FLSD Docket 08/10/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


                                                 )
   NORWEGIAN CRUISE LINE                         )
   HOLDINGS LTD., a Bermuda Company;             )
   NCL (BAHAMAS) LTD., d/b/a                     )
   NORWEGIAN CRUISE LINE, a Bermuda              )
   Company; SEVEN SEAS CRUISES, a                )
   Panama Limited Liability Company;             )
   OCEANIA CRUISES S. DE R.L., d/b/a             )
   OCEANIA CRUISES, a Panama Limited             )
   Liability Company,                            ) Case No.: 1:21-cv-22492-KMW
                                                 )
                  Plaintiffs,                    )
                                                 )
          v.                                     )
                                                 )
   SCOTT A. RIVKEES, M.D., State                 )
   Surgeon General and Head of the Florida       )
   Department of Health, in his official         )
   capacity,                                     )
                 Defendant.                      )
                                                 )


                                      NOTICE OF APPEAL
         Notice is hereby given that Defendant in the above-named action appeals to the United
  States Court of Appeals for the Eleventh Circuit from the Preliminary Injunction (Doc. 43) entered
  by this Court on August 8, 2021.

         Dated: August 10, 2021                       Respectfully submitted,



                                                      /s/Joseph O. Masterman
         Raymond Frederick Treadwell                  Joseph O. Masterman
         Florida Bar No. 93834                        Florida Bar No. 1004179
         EXECUTIVE OFFICE OF THE GOVERNOR             COOPER & KIRK, PLLC
         Office of the General Counsel                1523 New Hampshire Avenue, N.W.
         400 South Monroe Street                      Washington, DC 20036
         The Capitol                                  (202) 220-9600
         Suite 209                                    (202) 220-9601 (fax)
         Tallahassee, FL 32399                        jmasterman@cooperkirk.com

                                                  1
Case 1:21-cv-22492-KMW Document 45 Entered on FLSD Docket 08/10/2021 Page 2 of 2




        (850) 488-9810
        ray.treadwell@eog.myflorida.com          Charles J. Cooper*
                                                 Peter A. Patterson*
                                                 Nicholas A. Varone*
                                                 William V. Bergstrom*
                                                 COOPER & KIRK, PLLC
                                                 1523 New Hampshire Avenue, NW
                                                 Washington, DC 20036
                                                 (202) 220-9600
                                                 (202) 220-9601 (fax)
                                                 ccooper@cooperkirk.com
                                                 ppatterson@cooperkirk.com
                                                 nvarone@cooperkirk.com
                                                 wbergstrom@cooperkirk.com

                                                 *Appearing pro hac vice

                       Attorneys for Defendant Scott A. Rivkees, M.D.




                                             2
